699 S.E.2d 919 (2010)
STATE of North Carolina
v.
Ronnie Eugene SIMPSON.
No. 368P09-2.
Supreme Court of North Carolina.
June 16, 2010.
Dahr Joseph Tanoury, Assistant Attorney General, for State.
Ronnie Simpson, pro se.

ORDER
Upon consideration of the petition filed by Defendant on the 10th of June 2010 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Dismissed by order of the Court in Conference this the 16th of June 2010."